On December 21, 2007, respondent, Robert Logan Beeler, Attorney Registration No. 0002255, last known business address in Carey, Ohio, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated November 3, 2005, in which the court reinstated respondent and placed him on probation consistent with the terms set forth in the order of March 30, 2005.
Therefore, it is ordered by this court that the probation of respondent is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.